                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 JUDITH KELLEY, et al.,                             )       CASE NO. 5:20-cv-0621
                                                    )
                        PLAINTIFFS,                 )       JUDGE SARA LIOI
                                                    )
 vs.                                                )       MEMORANDUM OPINION
                                                    )       AND ORDER
 WAL-MART STORES EAST, LP,                          )
                                                    )
                        DEFENDANT.                  )


       On March 24, 2020, defendant Wal-Mart Stores East, LP (“Walmart”) removed the above-

captioned action from the Court of Common Pleas of Summit County, Ohio allegedly on the basis

of diversity of citizenship. (Doc. No. 1, Notice of Removal [“Removal”], ¶ 6.) This Court is not

satisfied that diversity of citizenship has been established.

       “[F]ederal courts are courts of limited jurisdiction and have an independent duty to

determine whether they have jurisdiction in cases before them and to ‘police the boundaries of

their own jurisdiction.’” Davis v. Sessions, No. 1:17CV1354, 2017 WL 4810620, at *2 (N.D. Ohio

Oct. 25, 2017) (quoting Douglas v. E.G. Baldwin & Assoc. Inc., 150 F.3d 604, 606 (6th Cir. 1998),

overruled on other grounds by Cobb v. Contract Transp., Inc., 452 F.3d 543, 549 (6th Cir. 2006)).

       Walmart alleges that it is “a limited liability company organized, registered and existing

under the laws of the State of Delaware [with] its principal place of business in Arkansas.”

(Removal ¶ 5.) But, for purposes of diversity, “a limited liability company has the citizenship of

each of its members.” Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009).

Therefore, where, as here, “‘diversity jurisdiction is invoked in a case in which a limited liability

company is a party, the court needs to know the citizenship of each member of the company. And
because a member of a limited liability company may itself have multiple members—and thus

may itself have multiple citizenships—the federal court needs to know the citizenship of each

“sub-member” as well.’” Novia Commc’ns, LLC v. Weatherby, No. 19-3421, 2020 WL 289199, at

*3 (6th Cir. Jan. 21, 2020) (quoting Delay, 585 F.3d at 1005); see also Gen. Tech. Applications,

Inc. v. Exro Ltda, 388 F.3d 114, 121 (4th Cir. 2004) (a limited liability company “is an

unincorporated association, akin to a partnership for diversity purposes, whose citizenship is that

of its members.”).

       The Court also notes the “LP” designation in Walmart’s name in the case caption. As with

a limited liability company, “[f]or purposes of determining diversity jurisdiction, a limited

partnership is deemed to be a citizen of every state where its general and limited partners reside.”

Hooper v. Wolfe, 396 F.3d 744, 748 (6th Cir. 2005) (emphasis in original); see also V & M Star,

LP v. Centimark Corp., 596 F.3d 354, 355 (6th Cir. 2010) (“A limited partnership is a citizen of

each state in which its general and limited partners, including general and limited partners who are

partners of other partners in [a] multi-tiered structure, hold citizenship.”) (citation omitted).

       Diversity jurisdiction exists only when “no plaintiff and no defendant are citizens of the

same state.” Curry v. United States Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir. 2006). “If even

one member or sub-member of an LLC [or an LP] is non-diverse, ‘then complete diversity, and

with it federal jurisdiction, would be destroyed.’” Aquasea Grp., LLC v. Singletary, No. 4:13-CV-

2286, 2013 WL 5781192, at *1 (N.D. Ohio Oct. 25, 2013 (quoting Delay, 585 F.3d at 1005)).

       Accordingly, on or before April 15, 2020, Walmart will be required to submit an affidavit

declaring its corporate structure, as well as the identity and domicile of its members and sub-

members (if any) and/or its general and limited partners, at the time this suit was filed. See Kaiser

v. Loomis, 391 F.2d 1007, 1009 (6th Cir. 1968) (“‘Citizenship’ for purposes of the diversity statute
                                                   2
is determined as of the date of commencement of the action.”) (citing Smith v. Sperling, 354 U.S.

91, 93 n.1, 77 S. Ct. 1112, 1 L. Ed. 2d 1205 (1957)).



       IT IS SO ORDERED.

 Dated: March 31, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                3
